DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,631,216. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding an information processing apparatus communicating with two types of wireless communications and establishing communication processing when apparatuses are equal to or less than a first distance.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,749,920. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding an information processing .
Claims 1, 8, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 9 of U.S. Patent No. 9,086,830. Although the claims at issue are not identical, they are not patentably distinct from each other because they claim substantially the same subject matter regarding an information processing apparatus communicating with two types of wireless communications and establishing communication processing when apparatuses are equal to or less than a first distance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 11, 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Tian et al. US 20120317194.
(including an NFC interface 202 and an 802.11 (e.g. WLAN) interface), a processor; and a memory configured to store a plurality of instructions (Figure 10), the plurality of instructions, when executed by the processor, causing the information processing apparatus to execute; a first communication processing in which the first communication interface establishes the first wireless communication when a first condition for establishing the first wireless communication is satisfied (the originating unit determines that a picture viewing application has been launched on the initiating device, determines that transferring pictures to the destination device constitutes the context task and prompts to initiate the touch scan procedure and to identify the destination device within the threshold distance of the initiating device, the destination device with which the initiating device detects a near-field touch or proximity-based touch is the device with which subsequently a link is established, para. 0017, 0019-0020, 0038), a second communication processing in which the information processing apparatus uses the first communication interface to output, to the communication terminal, an execution command for commanding the communication terminal to execute an application program over the first wireless communication established in the first communication processing (the context task parameters can include an identifier of the application associated with the context task, an application task class identifier associated with the context task, and a preferred communication channel, the preferred communication channel can indicate the communication channel via which the application prefers to transfer content (e.g., to execute the context task), the connection establishment unit establishes the communication link with the destination device on the preferred communication channel, para. 0030); a third communication processing in which, after the first communication interface has output the execution command, the information processing apparatus establishes the second wireless communication with the communication terminal and carries out data communication with the communication terminal over the second wireless communication after establishing the second wireless communication (after the connection establishment unit establishes the communication link between the initiating device and the destination device, the context awareness unit can receive a list of services and protocols supported by the destination device based, at least in part, on the service list associated with the destination device and the context task, it is determined whether the destination device supports the services and protocols the initiating device will use to execute the context task and the context awareness unit causes the application to execute the context task, destination device can analyze the service list associated with the initiating device and can determine whether to execute a context task, if the destination device determines that the initiating device supports the services and protocols that may be utilized by the destination device for executing the context task and if so, the context awareness unit can cause the application to execute the context task by transmitting the picture to the destination device, para. 0023).

Regarding claim 3, The information processing apparatus according to claim 1, wherein a communication speed in the second wireless communication is greater than that in the first wireless communication (the application associated with the context task may indicate a preference fora high -speed Wi-Fi Direct communication channel, para. 0038).
Claims 8, 11 and 13 are rejected under the same rationale.

Allowable Subject Matter
Claims 2, 4-7, 9-10, 12, 14-17 would be allowable if rewritten to overcome the Double Patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468